DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 06/17/2021.  Claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 remain pending with claims 1, 13, 19, 24, 25, 26 have been amended.                      

Response to Arguments
Applicant’s arguments filed on 06/17/2021 with respect to claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 have been fully considered but are moot because the arguments do not apply to any of the current rejection.                         

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                            
RE claim 1, the limitation of that “wherein visual processing suspends in the process” in lines 10-11 is vague and rendering claim 1 indefinite.  What is “visual processing”?  It is not pre-defined in the claim.  Correction is required.                                  

Claims 5, 7, 9, 12, 37, 39 are depending on claim 1 and therefore are rejected on the same basis as claim 1.                               
RE claim 13,  the limitation of that “wherein visual processing suspends in the process” in lines 14-15 is vague and rendering claim 13 indefinite.  What is “visual processing”?  It is not pre-defined in the claim.  Correction is required.                                  
RE claim 13, the limitation of that “where eye movement information change frequencies match the movement change frequencies feature of the movement information” in lines 52-53 is vague and rendering claim 13 indefinite.  How is it possible for many frequencies of “the eye movement information change frequencies” to match one frequency of “the movement change frequency feature of the movement information”?  Correction is required.                              
Claims 17, 19, 21, 24, 38, 40 are depending on claim 13 and therefore are rejected on the same basis as claim 13.                                   
RE claim 25, the limitation of that “wherein visual processing suspends in the process” in lines 14-15 is vague and rendering claim 25 indefinite.  What is “visual processing”?  It is not pre-defined in the claim.  Correction is required.                                  
RE claim 25, the limitation of that “where eye movement information change frequencies match the movement change frequencies feature of the movement information” in lines 52-54 is vague and rendering claim 25 indefinite.  How is it possible for many frequencies of “the eye movement 
Claims 27-29, 33, 35 are depending on claim 25 and therefore are rejected on the same basis as claim 25.                                   
RE claim 26, the limitation of that “wherein visual processing suspends in the process” in lines 13-14 is vague and rendering claim 26 indefinite.  What is “visual processing”?  It is not pre-defined in the claim.  Correction is required.                                  
RE claim 26, the limitation of that “where eye movement information change frequencies match the movement change frequencies feature of the movement information” in lines 51-53 is vague and rendering claim 26 indefinite.  How is it possible for many frequencies of “the eye movement information change frequencies” to match one frequency of “the movement change frequency feature of the movement information”?  Correction is required.                              
Claims 30-32, 34, 36 are depending on claim 26 and therefore are rejected on the same basis as claim 26.                                   
The 35 U.S.C. § 103 Rejection to claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 dated 03/24/2021 is reiterated below for Applicant’s convenience.                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stanasolovich et al (US 2014/0055339), hereafter as Stanasolovich, in view of Nguyen et al (US 2016/0005176), hereafter as Nguyen.                            
RE claims 13, 25, 26 and 1, Stanasolovich discloses the invention substantially as claimed.  Stanasolovich that an apparatus and a method of using the apparatus (see figure 1; i.e., mobile device 102), comprising: a memory that stores executable modules (see figure 1 and section [0026]; i.e., memory 122); and a processor, coupled to the memory, that executes or facilitates execution of the executable modules (see figure 1 and section [0026]; i.e., the processor 124), the executable modules comprising: an eye movement information acquisition module configured to acquire eye movement information related to a determination that at least one eye of a user is gazing at a user equipment (see sections [0027], 0036] and figure 2; i.e., eye-tracking module 208); an eye movement information processing module configured to process the eye movement information to obtain a non-saccade eye movement part, wherein the non-saccade eye movement part comprises at least one of a smooth pursuit eye movement part that corresponds to a movement of the at least one eye tracking and observing an object moving relative to the user, or a fixation eye movement part that corresponds to an action of the at least one eye observing an object stationary relative to the user (see sections [0036], [0052], [0023]; i.e., the eye-tracking module 208 is the eye movement information processing module, and to improve characterization of environmental motion based on movement of the eyes of user 104 while attempting to focus on the visual output reads on a smooth pursuit eye movement part, wherein on display 110 of mobile device 102 a user’s eyes are focused reads on a fixation eye movement part); and a display adjustment module configured to adjust a display of a display content of the user equipment at least according to a non-saccade eye movement part in the eye movement information (see sections [0022], [0023], [0027] and [0048]; i.e., processor 124 to adjust visual output on display 110 based on images captured by user-facing image capture device 112, facing-away image capture device 
 However, Stanasolovich does not specifically disclose that the eye movement information is Electro-Oculogram (EOG) information and the eye movement information processing module configured to process the eye movement information according to pre-learned EOG feature information associated with eye movement.                      
Nguyen teaches an Electro-Oculogram (EOG) based method and device (see section [0002]) for determining the position of the gaze without calibrating the system used for determining the gaze, 
Stanasolovich and Nguyen are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Stanaolovich by including the EOG based method/device for determining gaze position of a viewer on a screen from Nguyen in order to determine the location of the gaze of a viewer on a screen with high accuracy and free head movement without any calibration.               
RE claims 17 and 5, Stanasolovich discloses that a display parameter determination sub-module and a method of using it that configured to determine a display shifting parameter of the display content of the user equipment according to the non-saccade eye movement part; and a display sub-module configured to display the display content according to the display shifting parameter, wherein the display shifting parameter is configured to perform display stabilizing compensation on a relative movement corresponding to the non-saccade eye movement part (see sections [0038], [0039], [0040] and [0048]).                 
RE claims 19 and 7, Stanasolovich discloses that a determination unit and a method of using it that configured to determine the relative movement information at least according to the non-saccade 
RE claim 21, Stanasolovich discloses that a movement information acquisition module configured to acquire the movement information (see sections [0027], [0048]).              
RE claim 24, Stanasolovich discloses that a third determination unit configured to determine the relative movement information at least according to the non-saccade eye movement part and content display information of the user equipment (see sections [0027], [0021] and [0023]).                
RE claims 27, 30, 37 and 38, Stanasolovich discloses that in response to determining a display shifting parameter of the display content according to the non-saccade eye movement part, displaying the display content according to the display shifting parameter, wherein the display shifting parameter enables display stabilizing compensation of a relative movement corresponding to the non-saccade eye movement part (see sections [0048], [0050], [0052]; i.e., switch ON a motion compensation option of mobile device 102 according to previously learned motion compensation data to adjust visual output on display 110 to reduce or minimize user’s nauseous experiences).                       
RE claims 28, 31, 39 and 40, Stanasolovich discloses that in response to determining relative movement information between a head of the user and the user equipment at least according to the non-saccade eye movement part, adjusting display of the display content according to the relative movement information (see sections [0048], [0050], [0052]; i.e., switch ON a motion compensation option of mobile device 102 according to previously learned motion compensation data to adjust visual output on display 110 to reduce or minimize nauseous experiences).                      
RE claim 29 and 32, Stanasolovich discloses that determining the relative movement information at least according to the non-saccade eye movement part and at least one reference non-saccade eye movement information (see sections [0050], [0052]; i.e., the difference between the walking movement 
RE claims 33, 34 and 9, Stanasolovich discloses that before the determining the relative movement information at least according to the non-saccade eye movement part, acquiring the movement information (see sections [0036], [0048], [0052]).                   
RE claims 35, 36 and 12, Stanasolovich discloses that determining the relative movement information at least according to the non-saccade eye movement part and content display information of the user equipment (see sections [0027], [0028], [0023]).                                

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (112 Rejection) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                      
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.

Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                     
FFT
July 14, 2021